Citation Nr: 1202974	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-03 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for intervertebral disc syndrome at L4-L5 (low back disability), to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to June 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO) that implicitly reopened and denied on the merits the Veteran's claim of service connection for a low back disability.  In December 2010 the Veteran submitted additional medical evidence.     

Although the RO implicitly reopened the Veteran's claim by deciding the issue on its merits in an April 2006 rating decision, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

The matter of service connection for a low back disability on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. A June 2004 rating decision denied the Veteran's claim of service connection for a low back disability essentially based on findings that such disability was not related to his active service or to his service-connected left knee disability; he filed a notice of disagreement (NOD) with that determination in May 2005, but withdrew his appeal in the matter in June 2005 correspondence (before a statement of the case (SOC) was issued.  

2. Evidence received since the June 2004 rating decision includes medical evidence suggesting that the Veteran's low back disability may have been caused or aggravated by his service-connected left knee disability; relates to the unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Inasmuch as this decision grants that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice is harmless.  

The Board notes that the November 2010 private MRI report was submitted without a waiver of RO initial consideration.  As this decision reopens and remands the Veteran's claim, he is not prejudiced by the Board's consideration of the evidence in the first instance for the purpose of reopening the claim.  The RO will have the opportunity to consider this evidence in the first instance with respect to de novo review.



B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
A June 2004 rating decision denied the Veteran's claim of service connection for a low back disability essentially based on findings that such disability was not related to his active service or to his service-connected left knee disability.  In May 2005 the Veteran filed a NOD with that decision.  In June 2005 (before a SOC was issued) he indicated he was withdrawing "all issues pending in appeal."  Hence, the decision became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the June 2004 rating decision included: 

The Veteran's service treatment records (STRs) noting that in August 1979 he sustained multiple traumas in a motor vehicle accident (MVA) and complained of paresthesias and low back pain, with an assessment of low back pain secondary to trauma.

A March 2002 VA outpatient treatment record noting that the Veteran complained of right lower back pain for 6 months with progressive worsening, following a motor vehicle accident (MVA) in October 2000.

July and August 2003 private orthopedic evaluations noting diagnoses of bilateral knee and low back disabilities related to occupational injuries and cumulative work related trauma and that knee disabilities resulting in increased biomechanical load to the lumbar axis caused pressure on intervertebral discs and resulted in disc degeneration (and noting that the Veteran was initially seen for evaluation of his back on May 27, 2003).

As the Veteran's claim of service connection for a low back disability was previously denied based on findings that such disability was not related to his active service or to his service-connected left knee disability, for evidence received to be new and material, it must relate to these unestablished facts (i.e. it must show, or tend to show, that the Veteran's low back disability is related (either caused or aggravated by) to his service and/or his service-connected left knee disability).  

Pertinent (and new) evidence received since the June 2004 rating decision includes: 

A March 2004 private orthopedic evaluation report noting that the Veteran's low back and knee disabilities were caused by the repetitive stress and strain of his duties at work.

A July 2004 VA outpatient treatment record noting that the Veteran had a history of chronic back pain for 5 years prior, that he had chronic left knee problems and had been favoring the left knee, and an assessment of chronic back pain exacerbation likely secondary from favoring the left knee.

A report of February 2006 examination (on behalf of VA) noting diagnoses of osteoarthritis of both knees and intervertebral disc syndrome at L4-L5 on the right.

VA outpatient treatment records showing ongoing treatment for low back and bilateral knee pain.

Private MRI reports (including in November 2010) revealing degenerative disc disease of the lumbar spine.

The evidence received since June 2004 is new (as it was not previously of record), and it is material as it includes medical evidence that suggests that the Veteran's low back disability may be related to his service-connected left knee disability (particularly the July 2004 VA outpatient treatment record).  The new evidence pertains to the unestablished facts necessary to substantiate the claim of service connection for a low back disability; raises a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.



REMAND

As the claim has been reopened, analysis progresses to de novo review.  On close review of the record, the Board finds that evidence necessary for a de novo review of the claim is incomplete.  Specifically, in a claim of service connection, the entire history of the disability for which service connection is sought is pertinent evidence.  Here, the record shows that in October 2000 the Veteran was involved in a MVA resulting in a back injury with persistent related complaints thereafter (see March 2002 treatment record).   Records pertaining to the motor vehicle accident are not associated with the claims file.  Furthermore, records from Cooperative Care Medical Group show that the Veteran's initial visit for evaluation/treatment of an occupational back injury was on May 27, 2003.  While some records from Cooperative Care are associated with the record, the report of the initial evaluation/treatment is not.   These records are pertinent, and perhaps critical evidence in this matter, and must be secured.  

Furthermore, the Veteran was treated for low back trauma and associated pain in service, and postservice medical evidence includes a record with the opinion that the Veteran has low back pain that was "likely exacerbated" by his left knee disability.  He has established service connection for a left knee disability.  Accordingly, the "low threshold" standard as to when an examination to secure a nexus opinion is required is met, and development for such an examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, in December 2010 the Veteran submitted evidence that has not been considered by the RO, and he has not waived RO initial consideration of this evidence.  On remand, the RO will have the opportunity to review this evidence in the first instance.  38 C.F.R. § 20.1304 .

Finally, records of any treatment the Veteran has received for his low back (and knees) in the intervening period may contain pertinent information and must be secured.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), when evidence (to include identifying information and releases) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  

Accordingly, the case is REMANDED for the following:

1. The RO should also ask the Veteran to identify all providers of evaluation and/or treatment he has received for his back and knees since his discharge from service, to specifically all evaluation and treatment he received following his MVA in October 2000 and his treatment for his occupational injury apparently in May 2003.  He must also indicate whether he filed any insurance/Workman's Compensation claims in connection with those injuries.  He must also provide releases for the complete clinical records (those not already in the file) from all sources identified (to specifically include the records of the treatment he received following the October 2000 MVA, and records pertaining to any insurance claims/awards related to that accident, as well as the report of his initial evaluation by Cooperative Care Medical Group for an on-the-job injury in May 2003, apparently on May 27, 2003 and the records pertaining to any Workman's Compensation claim/award relating to that injury.   The RO should secure for the record copies of complete clinical records from all sources identified.  If the Veteran does not respond to the request for identifying information and releases (or his response is incomplete, even after he is so advised), the claim must be further processed under 38 C.F.R. § 3.158(a)
2. After (and only if) the development requested above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his current low back disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should:

a. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that Veteran's low back disability is related to his active service (to include low back complaints/trauma therein).

b. Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability was caused or aggravated by his service-connected left knee disability.

If the opinion is that the low back disability was not caused but was aggravated by the Veteran's left knee disability, the examiner should offer a further opinion as to the degree of disability that is due to such aggravation, i.e., opine regarding the baseline level of low back disability prior to the aggravation and the level of low back disability existing after the aggravation occurred.

3. The RO should then (if it is not processed under 38 C.F.R. § 3,158(a)) re-adjudicate the claim (on de novo review, to include consideration of all evidence added to the record.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


